Case 8:18-cv-01499-DOC-JDE Document 30-1 Filed 01/03/19 Page lof4 Page ID#:414

Exhibit A
Case 8:18-cv-01499-DOC-JDE Document 30-1 Filed 01/03/19 Page 2of4 Page ID #:415

WATCHTOWER

BIBLE AND TRACT SOCIETY OF NEW YORK, INC.

25 COLUMBIA HEIGHTS, BROOKLYN, NEW YORK 11201-2483, U.S.A. PHONE (718) 560-5000

March 14, 1997

CONFIDENTIAL
TO ALL BODIES OF ELDERS

Dear Brothers:

A matter of serious concern was addressed in the article “Let Us Abhor What Is
Wicked,” published in the January 1, 1997, issue of The Watchtower. This concern involves the
purity of Jehovah’s organization in these last days. It is our responsibility to protect the flock of
God from these threatening influences.—lIsa. 32:1, 2.

We wish to take necessary steps that will help protect the congregation, especially our
children, from the unwholesome practices that are constantly worsening in the world. We are
grateful that the truth has limited the spread of child sexual abuse in Jehovah’s organization.

WHO IS A ‘KNOWN CHILD MOLESTER’?

What is child molestation? Webster's Ninth New Collegiate Dictionary defines “pedo-
philia” as “sexual perversion in which children are the preferred sexual object.” (See “Questions
From Readers” in The Watchtower of February 1, 1997, page 29.) Deuteronomy 23:17, 18 con-
demns such practices as “detestable.” (See the footnotes to verses 17 and 18 in the Reference Bi-
ble. Also, it would be helpful to see the footnote on page 10 of the October 8, 1993, issue of
Awake!) In harmony with these references, we are herein discussing sexual perversion in which
children are the object of sexual abuse, including fondling by an adult. We are not discussing a
situation wherein a consenting minor, who is approaching adulthood, has sexual relations with
an adult who is a few years older than the minor. Rather, we are referring, for example, to situa-
tions in which it is established by a congregation judicial committee that an adult brother or sis-
ter has been guilty of sexually abusing a young child or has been sexually involved with a non-
consenting minor who is approaching adulthood.

Who is a known child molester? The January |, 1997, Watchtower article “Let Us Ab-
hor What Is Wicked” mentions on page 29 that a man “known to have been a child molester”
would not qualify for privileges in the congregation. An individual “known” to be a former child
molester has reference to the perception of that one in the community and in the Christian con-
gregation. In the eyes of the congregation, a man known to have been a child molester is not
“free from accusation” and “irreprehensible,” nor does he have “a fine testimony from those on
the outside.” (1 Tim. 3:1-7, 10; 5:22: Titus 1 :7) In view of his past, people in the community
would not respect him, and the brothers might even stumble over his appointment.
Case 8:18-cv-01499-DOC-JDE Document 30-1 Filed 01/03/19 Page 30f4 Page ID #:416

TO ALL BODIES OF ELDERS
March 14, 1997
Page 2

PROTECTING OUR CHILDREN

What can we do to protect our children and preserve the cleanness of Jehovah’s or-
ganization? The primary responsibility for protecting our children rests upon the parents. Fine
suggestions for parents can be found in the January 22, 1985, Awake! article “Child Molesting—
You Can Protect Your Child.” Other articles that parents do well to consider are those in the Oc-
tober 8, 1/993, Awake! entitled “How Can We Protect Our Children” and the December 1, 1996,
Watchtower entitled “Parents, Find Pleasure in Your Children,” specifically pages 13 and 14,
paragraphs 18 and 19.

What can the elders do to help protect our children? The elders should be alert to the
activity of any who are known to have molested children in the past. Individuals who have mani-
fested a weakness in this regard should be sensitive to their need not to be alone with children.
They should refrain from holding children or displaying other forms of affection for them. It
would be appropriate for elders to give kindly cautions to any who are doing things that may be a
temptation or a cause for concern to others in the congregation —1 Cor. 10: 12, 32.

What should elders do when a former child molester moves to another congrega-
tion? As outlined in the February 1991 Our Kingdom Ministry “Question Box” and the August
1, 1995, letter to all Bodies of Elders, our policy is always to send a letter of introduction when a
publisher moves to another congregation. it is imperative that this be done when one who is
known to have been a child molester moves. The secretary should write on behalf of the elders to
the new congregation’s body of elders and outline this publisher’s background and what the eld-
ers in the old congregation have been doing to assist him. Any needed cautions should be pro-
vided to the new congregation’s body of elders. This letter should not be read to or discussed
with the congregation. This information should be kept in the congregation s confidential files
where it can be reviewed by any elder. The elders should send a copy of this letter to the Watch-
tower Bible and Tract Society in one of the “Special Blue” envelopes.

PRIVILEGES OF SERVICE IN THE CONGREGATION

In the January 1, 1997, issue of The Watchtower, the article “Let Us Abhor What Is
Wicked” stated on page 29: “For the protection of our children, a man known to have been a
child molester does not qualify for a responsible position in the congregation. Moreover, he
cannot be a pioneer or serve in any other special full-time service.”’ We have had a number of
inquiries asking how this applies in the congregation, and this is being given consideration.

It may be possible that some who were guilty of child molestation were or are now serv-
ing as elders, ministerial servants, or regular or special pioneers. Others may have been guilty of
child molestation before they were baptized. The bodies of elders should not query individuals.
However, the body of elders should discuss this matter and give the Society a report on anyone
who is currently serving or who formerly served in a Society-appointed position in your congre-
gation who is known to have been guilty of child molestation in the past.
Case 8:18-cv-01499-DOC-JDE Document 30-1 Filed 01/03/19 Page 4of4 Page ID #:417

TO ALL BODIES OF ELDERS
March 14, 1997
Page 3

In your report please answer the following questions: How long ago did he commit the
sin? What was his age at the time? What was the age of his victim(s)? Was it a one-time occur-
rence or a practice? If it was a practice, to what extent? How is he viewed in the community and
by the authorities? Has he lived down any notoriety in the community? Are members of the con-
gregation aware of what took place? How do they and/or his victim(s) view him? Has he ever
been disfellowshipped, reproved, counseled, or otherwise dealt with? If he has moved to another
congregation, please identify the congregation to which he has moved. Was that congregation
advised of his past conduct of child molestation, and, if so, when? [If you have not advised them,
this should be done now, and you should send a copy of your letter to the Society in a “Special
Blue” envelope.] This information should be sent to the Society along with any other observa-
tions that the body of elders has. Please send this to the Society in the “Special Blue” envelope
so that the factors involved may be given due consideration; this information is not to be made
available to those not involved.

Jehovah has been blessing the efforts of his people to get the vital Kingdom-preaching
and disciple-making work done. Isaiah 52:11 states: “Keep yourselves clean, you who are carry-
ing the utensils of Jehovah.” We must be ever vigilant to demonstrate to Jehovah that we want to
keep the organization he uses in these last days fit for this all-essential trust. May Jehovah bless
your efforts to that end.

Your brothers,

AMitettiwer bor Pacis

OF NEW YORK, INC.

PS to body of elders:

A meeting of the body of elders should be arranged to read and discuss this letter to-
gether. This letter is confidential and should not be copied but should be kept in the con-
gregation’s confidential file. Elders should not discuss this information with others. It is
provided so that you can appropriately apply the spirit of the Scriptural information in the Janu-
ary 1, 1997, Watchtower article “Let Us Abhor What Is Wicked.”
